Case 1:20-cv-00320-JMS-DML Document 82 Filed 01/12/21 Page 1 of 2 PageID #: 369




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                                   )
                                                    )
                                 Plaintiff,         )
                                                    )
                            v.                      )       No. 1:20-cv-00320-JMS-DML
                                                    )
 CARMEL CLAY SCHOOLS,                               )
                                                    )
                                 Defendant.         )


        TRIAL SETTING AND NOTICE OF FINAL PRETRIAL CONFERENCE

        This cause is hereby set for a Jury Trial before Judge Jane Magnus-Stinson on May 23,

 2022 at 9:00 a.m. in Room 202 of the Birch Bayh Federal Building and U.S. Courthouse, 46 East

 Ohio Street, Indianapolis, Indiana.

        A Final Pretrial Conference is also set for April 28, 2022 at 9:00 a.m. in Room 202 of the

 Birch Bayh Federal Building and U.S. Courthouse, 46 East Ohio Street, Indianapolis, Indiana.

        Counsel are reminded of the required pretrial preparation deadlines set forth in paragraph

 VIII of the case management plan.

        Counsel are further reminded to review the undersigned's Practices and Procedures,

 available at docket [6].




        Date: January 12, 2021
Case 1:20-cv-00320-JMS-DML Document 82 Filed 01/12/21 Page 2 of 2 PageID #: 370




 Distribution:

 Grover Burton Davis
 MCCLURE MCCLURE & DAVIS (Indianapolis)
 gbdavis@gbd.law

 Matthew J. Elliott
 BECKMAN LAWSON, LLP
 mje@beckmanlawson.com

 Andrew Bentley Janutolo
 GOODIN ABERNATHY LLP
 ajanutolo@goodinabernathy.com

 Jonathan Charles Little
 SAEED & LITTLE LLP
 jon@sllawfirm.com

 Scott Stephen Mandarich
 MCCLURE, MCCLURE & DAVIS
 smandarich@gbd.law

 Karl G Popowics
 GOODIN ABERNATHY LLP
 kpopowics@goodinabernathy.com

 Liberty L. Roberts
 CHURCH CHURCH HITTLE & ANTRIM (Noblesville)
 lroberts@cchalaw.com

 Jessica Williams Schnelker
 CHURCH CHURCH HITTLE & ANTRIM (Noblesville)
 jschnelker@cchalaw.com

 Jessica A. Wegg
 SAEED & LITTLE LLP
 jessica@sllawfirm.com
